Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 14 and 18-19  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claims. Applicant timely traversed the election of Species 1: Figures 4-23 A/B in the reply filed on 14 October 2022. The traversal is on the grounds that there is no serious burden on the examiner to examine species 1 with species 2-9. This is not found persuasive because the application contains a number of species that are patentably distinct from one another, include divergent claimed subject matter that separate the species, and the species contain distinctly different structures from one another. As such, the species will not be examined together because it is a burden to examination. It is also noted that applicant argued that claims 1-9, 15-17, and 20-21 are generic. This is found not persuasive because claims 8-9, 13, and 15-17 are drawn to non-elected species, and are hereby withdrawn from prosecution at this time. Claims 1-7, 10-12, and 20-21 are being treated on the merits. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaCroix (US 2019/0364990 A1).
Regarding claim 1, LaCroix teaches a protective pad assembly (150/102) for removably positioning on an arm or a leg of a user of the protective pad assembly for protecting an elbow or a knee of the user (paras. [0001] & [0043], where the straps are tightened to removably position the assembly about a wearer’s arm or leg), the protective pad assembly comprising: 
an inner member (102) adapted to be positioned adjacent the elbow or the knee of the user so as to encircle the arm or the leg of the user (Figs. 1 & 2; para. [0007], where 102 wraps around a limb); 
at least one inner securing component (114,130) mounted to the inner member (Fig. 7); 
an outer protective pad (150/152) adapted to be positioned over the elbow or the knee of the user and aligned with the elbow or the knee of the user (Figs. 1 & 2), the outer protective pad configured to be disposed over the inner member (Figs. 1 & 2, para. [0046]); 
and at least one outer securing component (164/165) mounted to the outer protective pad (Fig. 16); 
the at least one outer securing component being releasably attachable to the at least one inner securing component (para. [0054] & Fig. 16, where 154 includes 164/165 to attach to 114 of 102).  
Regarding claim 2, LaCroix teaches the protective pad assembly as defined in claim 1, wherein the at least one inner securing component includes two inner securing components each mounted to the inner member (Fig. 7, multiple 114,130), wherein the at least one outer securing component includes two outer securing components (164/165) each mounted to the outer protective pad (Fig. 16), and wherein each of the outer securing components is releasably attachable to one of the inner securing components (para. [0054] & Fig. 16, where 154 includes 164/165 to attach to 114 of 102).
Regarding claim 3, LaCroix teaches the protective pad assembly as defined in claim 2, wherein each of the inner securing components includes an inner securing member (para. [0051], where 114 and 130 is a material that incorporates magnets or materials with magnetic properties), and wherein each of the outer securing components includes an outer strap member (Fig. 16, where 154 is a strap) mounted to the outer protective pad (Fig. 16) and an outer securing member secured to the outer strap member (Fig. 16, 164 is attached to 154).  
Regarding claim 4, LaCroix teaches the protective pad assembly as defined in claim 3, wherein the inner securing member is an inner magnetically attractive element (para. [0051], where 114 and 130 is a material that incorporates magnets or materials with magnetic properties), wherein the outer securing member is an outer magnetically attractive element (para. [0051], where 164/165 are materials that incorporates magnets or materials with magnetic properties), and wherein the outer magnetically attractive elements and the inner magnetically attractive elements are magnetically attachable to each other (para. [0054], 114/164 engage, and therefore, need to be magnetically attachable).  
Regarding claim 5, LaCroix teaches the protective pad assembly as defined in claim 4, wherein one of the inner magnetically attractive elements (para. [0051], where 114,130 is a material that incorporates magnets or materials with magnetic properties) and the outer magnetically attractive elements (para. [0051], where 164/165 are materials that incorporates magnets or materials with magnetic properties) includes a magnet for magnetically attaching the inner and outer securing members together (para. [0054], 114/164 engage, and therefore, need to be magnetically attachable).  
Regarding claim 6, LaCroix teaches the protective pad assembly as defined in claim 5, wherein the other one of the inner magnetically attractive elements and the outer magnetically attractive elements includes a magnet (para. [0051], where 164/165 are materials that incorporates magnets or materials with magnetic properties).  
Regarding claim 7, LaCroix teaches the protective pad assembly as defined in claim 5, wherein the other one of the inner magnetically attractive elements (para. [0051], where the bottom 114,130 is also a material that incorporates magnets or materials with magnetic properties) and the outer magnetically attractive elements are ferromagnetic and are not magnets (para. [0051], where 164/165 are materials that incorporates magnets or materials with magnetic properties). 
Regarding claim 10, LaCroix teaches the protective pad assembly as defined in claim 1, wherein the inner member is an elastic inner member (para. [0044]).  
Regarding claim 11, LaCroix teaches the protective pad assembly as defined in claim 10, wherein the elastic inner member is an elastic sleeve having a height greater than a width thereof (Figs. 1 & 2).  
Regarding claim 12, LaCroix teaches the protective pad assembly as defined in claim 11, wherein the elastic sleeve is configured to be positioned below the elbow or the knee of the user (Figs. 1 & 2).  
Regarding claim 20, LaCroix teaches the protective pad assembly as defined in claim 1, further comprising an outer protective cap (para. [0062], 174) configured to be mounted to the outer protective pad (Fig. 16).  
Regarding claim 21, LaCroix teaches a method for protecting an elbow or a knee of a user (at least paras. [0045]-[0049]), the method comprising the steps of: 
placing an inner member (102) of a protective pad assembly (150/102) adjacent the elbow or the knee of the user so as to encircle an arm or a leg of the user (para. [0042], Fig. 1), the protective pad assembly including at least one inner securing component (114) mounted to the inner member (Fig. 7); 
placing an outer protective pad (150/152) of the protective pad assembly over the inner member and over the elbow or the knee of the user so as to align the outer protective pad with the elbow or the knee of the user (Figs. 1 & 2, para. [0046]), the protective pad assembly including at least one outer securing component (164/165) mounted to the outer protective pad (Fig. 16); 
and engaging the at least one outer securing component with the at least one inner securing component ([0054] & Fig. 16, where 154 includes 164/165 to attach to 114 of 102); 
the at least one outer securing component being releasably attachable to the at least one inner securing component (para. [0054] & Fig. 16, where 154 includes 164/165 to attach to 114 of 102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732 


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732